 GREAT RECIPE PRODUCTS CORP.Great Recipe Products Corporation and Internation-al Brotherhood of Firemen and Oilers, AFL-CIO-CLC and Gregory Thomas. Cases 10-CA-16725 and 10-CA-17033January 31, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge Robert A. Gritta issued the attached Deci-sion in this proceeding. Thereafter, Royal Chicken,Inc., as party in interest, filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order,' as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Great Recipe Products Corporation, Atlanta,Georgia, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Offer Jennifer Johnson, Kathy Keith, andGregory Thomas immediate and full reinstatementto their former jobs or, if those positions no longerexist, to substantially equivalent positions, withoutRoyal Chicken. Inc., excepts, as party in interest, solely on thegrounds that the General Counsel failed to litigate, and the Administra-tive Law Judge's Decision failed to address, the issue of Respondent'sdissolution prior to the hearing. Royal Chicken complains that by includ-ing "successors" within the scope of the Order, the Administrative LawJudge unduly prejudiced it in terms of its potential liability for remedyingRespondent's unfair labor practices. We find no prejudice inasmuch asthe issue of Royal Chicken's potential liability as successor may yet bepleaded and litigated during the compliance stage of this proceeding. SeeRobert G. Shearer d/b/a George C. Shearer Exhibitors Delivery Service, 246NLRB 416, fn. 3 (1979), and Southeastern Envelope Co., Inc. & Southeast-ern Expandvelope, Inc. (Diversified Assembly, Inc.), 246 NLRB 423 (1979).In reaching this result, Member Hunter notes that although Royal Chick-en had actual notice of the issuance of the complaint and of the unfairlabor practice hearing, it did not seek to intervene in that proceeding.2 We have modified the Administrative Law Judge's recommendedOrder to include the full reinstatement language traditionally provided bythe Board. We also modify the proposed notice to conform with the pro-visions of the recommended Order.prejudice to their seniority or any other rights andprivileges previously enjoyed, and make themwhole for any loss of earnings they may have suf-fered, plus interest."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge our employees forengaging in protected activities.WE WILL NOT interrogate our employeesconcerning their union sympathies or desires.WE WILL NOT make working conditionsmore onerous because our employees engagein union activities.WE WILL NOT prohibit union solicitationsamong our employees in nonworking areas ofthe plant on nonworktime.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed underSection 7 of the Act.WE WILL offer Jennifer Johnson, KathyKeith, and Gregory Thomas immediate andfull reinstatement to their former jobs or, ifthose positions no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or any other rights and privileges pre-viously enjoyed, and make them whole for anyloss of earnings they may have suffered, plusinterest.WE WILL also expunge from the personnelfiles of Jennifer Johnson, Kathy Keith, andGregory Thomas any reference to their dis-charges detailed above.GREAT RECIPE PRODUCTS CORPORA-TIONDECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was heard before me on July 14, 1982, in Atlanta,Georgia, based upon charges filed by InternationalBrotherhood of Firemen and Oilers, AFL-CIO-CLC,266 NLRB No. 1267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Gregory Thomas, an Individual (herein the Unionand individual charging party) on February 27, March 5,and May 28, 1981, and complaints issued by the RegionalDirector for Region 10 of the National Labor RelationsBoard on April 9 and July 9, 1981.1 The complaintsallege that Great Recipe Products Corporation (hereinreferred to as Respondent) violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended,herein called the Act, by interrogating, threatening, andinterfering with employees engaged in union activitiesand by discharging employees for supporting the Union.Respondent's timely answer denies the commission ofany unfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally on the record.2Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS OF FACTI. JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Great Recipe Products Corporation is a Georgiacorporation engaged in food processing in Atlanta, Geor-gia. Jurisdiction is not in issue. Great Recipe ProductsCorporation, in the past 12 months, in the course andconduct of its business operations shipped products fromits Atlanta facility, valued in excess of $50,000 directly topoints located outside the State of Georgia. I concludeand find that Great Recipe Products Corporation is anemployer engaged in commerce and in operations affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. BUSINESS OF RESPONDENTRespondent operates a meat processing plant com-posed of two production rooms. Production room #1consists of two deboning lines and two cutting lines. JimMoore is the admitted supervisor of the two cutting linesand Dennis Meaders is the admitted supervisor of thetwo deboning lines. After production room #1 completesthe cutting and deboning the meat passes to productionroom #2 for refrigeration processing and packing. Pro-duction room #1 employs approximately 150 employeeswhereas production room #2 has less employees. Theadmitted plant manager is James Hewell and Mel Nibertis the alleged maintenance supervisor.3All dates herein are in 1981 unless otherwise specified.2 Albeit Respondent was timely served with notice it made no appear-ance nor was it represented by counsel. Neither party desired to file abrief.3 The complaint in Case 10-CA-16725 alleges a Mel Myburn as main-tenance supervisor. Respondent's answer denies the supervisory and em-111. ALLEGED UNFAIR LABOR PRACTICESJennifer Johnson testified that she was employed byRespondent as a cutter on the trim line on August 5,1980. Her immediate supervisor was Jim Moore. In Janu-ary 1981, Johnson called the Union and discussed orga-nizing the Employer. As a result of a meeting with unionofficials Johnson received 37 authorization cards to bedistributed in the plant. Johnson solicited signatures onall the cards and returned them to the Union. The unionrepresentative suggested an in-plant committee to solicitadditional authorization cards. Following a union meet-ing in a local motel a committee was selected and eachmember was given 50 cards to distribute. The next dayeach member took the cards into the plant to solicit sig-natures.Shortly thereafter on January 9, Mel Nibert, mainte-nance supervisor, approached Johnson just outside theproduction room in the hall. Nibert asked for a unioncard telling Johnson he knew she had some. Johnsondenied having union cards and Nibert told Johnson if shedid not give him one he would get someone else to get itfor him. Johnson again denied having any union cards.Johnson did in fact have union cards but they werelocked in her locker.Nibert was the maintenance supervisor and had beeninstrumental in establishing the machines in the produc-tion rooms and was responsible for their repair andupkeep. After the production rooms were set up it wasdecided to put on a night shift to clean up and repair ma-chines after the day's production. Several friends askedJohnson about employment at Respondent's plant. John-son directed them to Nibert and later learned that Niberthad hired them. Johnson also knew that Nibert told themaintenance employees what to do and disciplined thosesame employees. On one occasion which occurred onJanuary 15 two maintenance employees came to worklate. Willie, the leadperson in maintenance, wanted themdischarged and discussed the situation with Nibert. Thetwo employees were then discharged.Johnson testified that she was discharged on February12 by Jim Moore. Johnson recalled the events as follows:On the day that I was discharged, I had just cameoff break. The lady from personnel came on pro-duction one floor, to the cutting line and told methat I had an emergency phone call from the nurs-ery that my child attended and said that I needed tocall the nursery immediately, because he was ill. Iasked Mr. Moore could I be dismissed from the lineto go call the nursery to see what was wrong withmy son. I called the nursery and they asked me tocome and get him because he was sick and therewas nothing else that they could do for him, be-cause they had did everything that they could.They asked me to come and get him. I went backon production one floor and talked to Mr. Mooreand told him that I needed to get off from work togo see about my son, because he was ill. At thatployee status of Myburn. At the hearing the General Counsel amendedpar. 6 of the complaint to substitute Mel Nibert for Mel Myburn.68 GREAT RECIPE PRODUCTS CORP.time Mr. Moore said that he wasn't gonna keep let-ting me off from work, and I told him that I had togo see about my child, because I was the only sup-port of him. He asked me to bring a doctor's certifi-cate, and I told him that I would. He asked me notto nut up on him, and I told him that I wasn't. Heasked me to quit my job, and I asked him was hecrazy. Then he said "Don't worry about clocking inany more," and I asked him was he firing me, andhe said "Yes," and I told him to clock me out andthen get my money that the company owed me andI would leave the premises.Q. Okay, were you in fact given your money?A. Yes.Johnson stated that she had never been reprimandedfor job performance either orally or in writing. In thepast she and other employees had been permitted toleave the plant for personal reasons without recourse byMoore. Moore had not placed any limitations upon em-ployees leaving the plant for personal reasons. Johnson'smost recent request to leave the plant was on February10 when she became ill. Moore allowed her to leave butwanted a doctor's excuse upon her return. Johnson cameback to work the next day and brought the doctor'sexcuse to Moore.Kathy Keith testified that she was hired on the debon-ing line on October 6, 1980. Her immediate supervisorwas Dennis Meaders. Keith became involved in theunion campaign at its beginning during the first week ofJanuary. She attended meetings, assisted Jennifer John-son in getting employee signatures on authorization cardstotaling about 40, and wore a union pin.During the last week of February, Meaders ap-proached a group of employees in the plant just outsidethe work area. Employee Carolyn Jones, Carolyn Scott,and Pringle were with Keith. Keith testified as follows:Well, we began work-well, we started to workthat morning around 6:54 or 7:00 we began in thework area. We don't start working until 7:00, andwe had just began to work when the inspectorcame in and told everybody they had to leave outbecause the work area wasn't clean. The walls wasgreasy and the tables was greasy, so we had to gooutside the work area and we was standing outthere and one of the employees, Doris, was talkingabout she was scared to attend the union meetingsbecause she was scared she would get fired. And Iwas telling her that what she did on her time, youknow, they couldn't fire her because the unionmeetings were after work. So, we began workabout fifteen or twenty minutes after that andDennis came over to me and told me he wanted totalk to me in the break room. So, we went out inthe break area and he told me don't be talkingabout any damned union with my other employees,trying to influence them.On February 25 or 26 Meaders called the deboningemployees out to the break area in threes. He read froma paper that stated that employees are responsible forany meat left on the bones because such waste cost theCompany money. Each employee was expected to makeup any loss out of his paycheck. Keith was among thefinal threesome and refused to sign because more thanone person could be responsible and she was not goingto pay for someone else's bad work. Also on February27 at the normal clock out time of 3:45 p.m. there wereno timecards in the rack for the deboning employees.The security guard told the employees to see Meaders inthe secretary's office one at a time. Meaders gave eachemployee new rules respecting tardiness, restrooms, anddoctors' excuses. Thereafter any clock in at 7 a.m. orafter is late and an accumulation of five lates equal Iday's absence. A doctor's excuse would no longer be ac-cepted and no employee could go to the restroom with-out Meaders' permission. Each deboning employee wasrequired to sign an employee counseling report afterbeing advised of the rule changes by Meaders.On March 2, the Union held a meeting and distributedunion buttons with the legend, "Firemen and Oilers,United we stand, divided we fall." Several employeeswore the buttons to work the next day.A second conversation with Meaders took place onMarch 3 at the deboning work station. Plant ManagerJim Hewell and employee Carolyn Jones were involved.Keith, Jones, and several other employees were wearingthe union buttons on the work smock furnished by Re-spondent. Hewell told Jones she had to remove the pinbecause it was on company property. Jones removed thepin from the smock and placed it on her personal blouse.Jones told Hewell that the smock was company propertybut the blouse was hers and she could wear it on herblouse. Hewell then turned, spoke to Meaders, and begansurveying the room and counting the number of employ-ees wearing union buttons. Hewell left and Meaderscame to Keith's work station. Meaders told Keith shewould have to take the union.button off because it mightfall into the product. While Meaders and Keith discussedhow the button could fall, the supervisor of the depart-ment came over and told Meaders that the employeesdid not have to remove the insignia. The Company didhave a rule that jewelry or nail polish could be wornwhile working but it had to be covered by gloves, hair-net, or the work smock.The following day, March 4, Keith was discharged.She testified:I came to work about 7:05, and I got ready to clockin, but I didn't have a time card. So, Chuck Short-man, he came out and told me that Dennis wantedto see me, and I asked him how did Dennis want tosee me and didn't even know I was there. But hesaid I should wait a few minutes. So, I waited andby that time Dennis came out and he told me I wasfired, and I asked him why and he said because Iwas late. I told him he wasn't firing me because Iwas late, he was firing me for the union activities.By that time, Chuck Shortman, he spoke and toldme to wait in the break room 'cause I had to go upbefore the board and the committee before Denniscould fire me.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd I asked him what board and committee, be-cause I had never heard of a board and a commit-tee, and he told me that the board and committeewas himself, Jim Hewell, and Jack, the payrollclerk. So, I went and sat in the break room and Iwaited from about 7:05 til 10:30, and that's whenDennis brought my check in.Keith was late clocking in on only one occasion andthat was her day of discharge. On that day she was only4 or 5 minutes late. She had never been warned of late-ness nor had she ever been criticized for her attitudetoward her job. Nonetheless, when she was dischargedthe separation notice given to her by Meaders clearlystated past infractions and counseling.Gregory Thomas testified that he was hired on Febru-ary 6, 1981, on the cutting line and worked under Super-visor Jim Moore. His job was to dump fresh chicken onthe conveyor belt and pick up and weigh the cut-upmeat. During his employment he signed a union card, at-tended union meetings, and wore union insignia. The dayfollowing his first union meeting, about March 5, JimMoore approached Thomas at his work station and askedif he had attended the union meeting the night before.Thomas replied in the affirmative and Moore simplyshook his head. During the last week of March, PlantManager Hewell spoke to the production employees as-sembled in the break room. He instructed the employeesnot to wear any union insignia on the company furnishedclothing. Some employees, including Thomas, werewearing union pins on their smocks and personal shirts.Hewell did not tell any employees to remove pins fromcompany clothing at this meeting.The union election was conducted on Friday, April10, between the hours of 2 and 3:30 p.m. Employeeswere released to vote by sections. Thomas' productionarea was released at 2:30 p.m. but when he arrived at thepoll there was a delay because about 40 Laotian employ-ees were having problems identifying themselves to theelection observers. The plant had a Laotian interpreterbut he was not at the poll. Thomas waited his turn tovote, did so, then on the way back to his production areastopped to get his paycheck.4He arrived back at hiswork area at 3:25 p.m. Upon his arrival Jim Moore toldThomas that he was fired for coming back late from theelection. Thomas denied that he was late and askedMoore if the two could talk after work. Moore said noto Thomas' request and Thomas said, "Well clock meout." Moore did not clock Thomas out so Thomaswaited until 3:45 p.m., regular quitting time, and clockedout. While Thomas waited for quitting time several ofthe employees from his production area came back towork from the polling area. Moore did not disciplinethose several employees as they returned to work.The following Monday Thomas went to the plant totalk to Moore about going back to work. His timecardhad discharged written on it. Thomas sought out Mooreand asked why he was discharged. Moore told Thomasto wait until breaktime and he would tell him why. At9:30 a.m. Moore took his break in the break room.4 The Laotian employees worked in a production area that was re-leased before Thomas' production area.Thomas again asked "why" and Moore said because hecame back late from the election and in a disorderlyfashion. Thomas asked Moore if he believed in givinganyone a chance and Moore responded, "Well, I'mthrough with it and there's nothing else to do." At that,each went his separate way.Analysis and ConclusionsThe General Counsel contends that Mel Nibert, main-tenance supervisor, is an agent of Respondent, acting onits behalf and is a supervisor within the meaning of Sec-tion 2(11) of the Act. The record evidence establishesthat Nibert had the responsibility of setting up the pro-duction floors including the repair and maintenance ofthe equipment. Nibert had the additional responsibility ofdirecting the work of two shifts of employees with lead-persons reporting to him. Although the record is not en-tirely clear the evidence shows that Nibert assumed andexercised discipline of his subordinates including dis-charge and possessed substantial authority in the hiringprocedures of the maintenance crew. In view of no con-tradiction of the evidence and because in my opinionNibert does function as a supervisor I conclude and findthat Nibert is a supervisor within the meaning of theAct.The testimony of the conversations between Johnsonand Nibert on January 9 and between Thomas andMoore on March 5 clearly shows that supervisors ques-tioned employees concerning their involvement in unionactivities. Such questioning occurring in the context of aunion campaign could reasonably be considered as coer-cive. Particularly, when one considers that the employeesolely responsible for the union intrusion is the first ques-tioned and the substance of the inquiry is the foundationof union support-authorization cards. Further, Moore'squestioning invades Thomas' protected right to supportthe Union anonymously if he so desires. I therefore con-clude and find that Respondent through Nibert andMoore coercively interrogated employees about theirunion sympathies in violation of Section 8(a)(1) of theAct.Keith's credited testimony of Supervisor Meaders'instructions pertaining to Keith's continued organizingefforts among her coworkers evinces an intentional at-tempt to stifle employees' guaranteed rights. It is obviousthat Meaders overheard Keith discussing employee rightsand unionism and determined to stop it. It is enough thatMeaders proscribed conduct that Keith had a statutoryright to engage in but he added insult to injury by takingKeith to the very location where protected activities areabove reproach-the break room. Meaders' language de-scribing the vice to Keith is instructive, "talking aboutany damn union with my other employees, trying to in-fluence them." There is no doubt of Meaders' intent tostop the organizing efforts of Keith in areas clearly setaside and occurring at times clearly allowable by law.Meaders' oral rule against union solicitation promulgatedto Keith on February 24 is in my view violative of Sec-tion 8(a)(1) and I so conclude and find.Meaders next attempted to strengthen production rulesand administrative rules in his department. The motiva-70 GREAT RECIPE PRODUCTS CORP.tion for such changes is unquestionably unlawful comingin the midst of the union campaign and void of anyreason related to production or discipline. Meaders wassimply getting a message to the employees that organiza-tional efforts would only get them tougher working con-ditions which could result in less take-home pay andswifter discipline not to mention the discomfort of inabil-ity to naturally relieve oneself at the most opportunetime. The changes made by Meaders were memorializedby each employee's signature on a counseling report asan aid to enforcement should employees stumble overany rule. I conclude and find that Respondent, throughMeaders, interfered with, restrained, and coerced em-ployees in the exercise of their guaranteed rights to self-organization by instituting rule changes designed to makeworking conditions more onerous and as a reprisal foremployees engaging in protected activities. Such actionby Meaders is violative of Section 8(aXl) of the Act.The testimony of Keith and Thomas focusing upon theinstructions of Plant Manager Hewell with regard to thewearing of union insignia on work clothes requires con-sideration of all circumstances. Hewell centered his re-marks of removing the union insignia upon the companyproperty (the smock furnished by the Employer to allemployees which had to be worn in the productionrooms) and the chance that the pin could fall into theproduct unobserved-two legitimate concerns in view ofsanitation requirements for food processors. AlthoughHewell's display of surveying the room ostensibly tocount the number of union buttons in view is indicativeof an unlawful motivation the fact that Hewell did notorder anyone to remove the union insignia is more pro-bative of motivation. Hewell's action in accepting em-ployee Jones' transfer of her union pin from the smockto her personal blouse shows that Hewell's purpose wassimply to instruct the employees on sanitary discipline inthe workplace. A similar discipline in the workplace wasthat employees could wear jewelry while working solong as it was covered by gloves, hairnet, or smock. Thereasons again appear obvious. Respondent can, with im-punity, require the employees to display the union insig-nia only on personal belongings or on those things spe-cifically set aside for employee notices and parapherna-lia. For the above reasons, I conclude and find that Re-spondent has not violated the Act by the instructionsissued on March 3 and 27 respecting the wearing ofunion pins on clothing while working.Counsel for the General Counsel alleges that three em-ployees were discriminatorily discharged during theunion campaign. She contends that Respondent's motivein each of the discharges was the employees' display ofsupport for the Union rather than what the employeeswere told at termination. The resolution is one of moti-vation. For counsel for the General Counsel to prevailshe must establish a prima facie case which can only beovercome by competent, credible, rebutting evidence.Here, there is no rebutting evidence since Respondentchose not to appear. Therefore if the General Counsel'sevidence establishes a prima facie case of discriminationthe violations as alleged are proven.In the main the General Counsel must show that John-son, Keith, and Thomas engaged in protected activity,Respondent had knowledge of their protected activity,the action taken by Respondent against them was trig-gered by the protected activity, and Respondent dis-played animus against unions or supportive employees.The record evidence clearly establishes that Johnson,Keith, and Thomas did engage in protected activities andthat Respondent had knowledge of each's protected ac-tivities. The coercive interrogation, unlawful no-solicita-tion rule, and the establishment of more onerous workingconditions in reprisal for employees engaging in protect-ed activity, found above, conclusively evinces that Re-spondent harbored animus against the Union and John-son, Keith, and Thomas in particular.Johnson credibly testified that she had never been rep-rimanded for her job performance and had in the pastbeen allowed to leave the plant for personal reasons.Keith credibly testified that she had been late clockingin only one time and that was the day of her discharge.She had never been warned of lateness nor was she evercriticized for her attitude toward her job.Thomas credibly testified that the time of his return towork from the polling place preceded several other em-ployees in his department who were also returning fromvoting and if an inordinate amount of time was taken invoting it was adequately explained by the difficulty expe-rienced with the Laotian voters.Thus the reasons assigned by Respondent for the dis-charges of Johnson, Keith, and Thomas are pretextualand the real motivation is the protected activity of John-son, Keith, and Thomas. Such motivation is proscribedby the Act and I conclude and find that Respondent vio-lated Section 8(aX3) of the Act when it discharged Jen-nifer Johnson on February 12, Kathy Keith on March 4,and Gregory Thomas on April 10.ADDITIONAL CONCLUSIONS OF LAW1. By discriminatorily discharging Jennifer Johnson,Kathy Keith, and Gregory Thomas, Respondent has vio-lated Section 8(a)(l1) and (3) of the Act.2. Respondent, by interrogating Jennifer Johnson andGregory Thomas concerning their union sympathies, hasengaged in an unfair labor practice in violation of Sec-tion 8(a)(1) of the Act.3. Respondent, by making working conditions moreonerous and as a reprisal against its employees' protectedactivity has violated Section 8(aXl) of the Act.4. Respondent, by prohibiting union solicitation of em-ployees on nonworktime in nonwork areas of the planthas violated Section 8(aX1) of the Act.5. Respondent has not violated the Act by its instruc-tions to employees to cease wearing union insignia onthe company furnished smock or apron while working.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent having discriminatorily discharged em-ployees Jennifer Johnson, Kathy Keith, and GregoryThomas, I find it necessary to order it to offer them fullreinstatement to their former positions or, if those posi-tions no longer exist, to substantially equivalent positions,with backpay computed on a quarterly basis and interestthereon to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977),? from thedate of their discharges to the date of a proper offer ofreinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6The Respondent, Great Recipe Products Corporation,Atlanta, Georgia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees for engaging in protectedactivities.(b) Interrogating employees concerning their unionsympathies.(c) Making working conditions more onerous as areprisal for employees engaging in protected activities.(d) Prohibiting employees from engaging in union so-licitations on nonworktime in nonwork areas of theplant.See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).e In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Expunge from its files any reference to the dis-charges of Jennifer Johnson, Kathy Keith, and GregoryThomas, and notify each that this has been done.(b) Make Jennifer Johnson, Kathy Keith, and GregoryThomas whole for their loss of earnings in the mannerset forth in the remedy section of this Decision.(c) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for exami-nation and copying, all payroll records, social securitypayment records, timecards, personnel records and re-ports, and all other records necessary to effectuate thebackpay provisions of this Order.(d) Post at its plant in Atlanta, Georgia, copies of theattached notice marked "Appendix."7 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.? In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Puru-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."72